Title: From Thomas Jefferson to Henry Tazewell, 28 November 1797
From: Jefferson, Thomas
To: Tazewell, Henry


                    
                        Dear Sir
                        Monticello Nov. 28. 97.
                    
                    In a letter addressed to the President p.t. of the Senate at the commencement of the session, I expressed the regret occasioned me by a detention from the place of my duty, and hoped sooner to have been on my way to it. The first cause which kept me was an accident to one of my daughters, who fell out of a door. As soon as she was well enough to be removed, I was taken with a cold myself and a consequent indisposition, caught during a spell of eight days continual snows and rains. Our rivers too were raised by these; but they are now subsiding so that within a day or two they may be forded without danger. There are four of these within my two first days journies which have neither bridges nor boats. In the mean time I am so far reestablished that I shall set out within two days from this time. I presume according to the usual course of things that the addresses, appointing committees, settling the subjects of bills &ca will have filled up the session so far, and that I shall still  be in place by the time the real business comes on.—Should you have an opportunity I will thank you to desire Mr. Francis to have my rooms immediately in readiness, as I shall be there, without an accident, nearly as soon as this letter. I am with sincere esteem Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                